Citation Nr: 1701249	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  16-54 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, Virginia


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses at Southside Regional Medical Center Petersburg, on January 6, 2015.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2015 decision of the Richmond, Virginia, VAMC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On January 6, 2015, the Veteran received emergency medical treatment at Southside Regional Medical Center Petersburg, a non-VA hospital that was not previously authorized by VA.

2.  The medical care the Veteran received on January 6, 2015 was for symptoms of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

3.  The closest VA emergency room is more than 32 miles from the Veteran's residence, and was not feasibly available on January 6, 2015. 

4.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728 (West 2014). 

5.  The Veteran met all remaining criteria for reimbursement under 38 U.S.C.A. § 1725 (West 2014).



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Southside Regional Medical Center Petersburg, on January 6, 2015, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-17.1002 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that on January 6, 2015, he experienced heart symptoms that he believed threatened his life such that emergency treatment was required and it was not feasible to seek treatment at a VA facility.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2016); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2016).  

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2016); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2016).

VA may also pay or reimburse Veterans for medical expenses incurred in non-VA facilities under certain emergent circumstances when VA or other Federal facilities are not feasibly available, provided that the treatment involves a service-connected disability, a non-service connected disability associated with and held to be aggravating a service connected disability, a Veteran with a total disability permanent in nature from a service connected disability, or under certain circumstances when participating in a VA vocational rehabilitation program.  38 U.S.C.A. § 1728 (a); 38 C.F.R. § 17.120 (2016).  The Veteran does not contend, and the evidence does not show, that he is service connected for any disability, has a total disability rating, or is participating in a VA vocational rehabilitation program.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

An alternate route to entitlement to reimbursement or payment of unauthorized medical expenses stems from 38 U.S.C.A. § 1725, for treatment of a non-service-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000 -17.1008 (2016).  

Pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h) (2016), eligibility for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under the statute and the implementing regulations, is dependent on all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002 (a)-(h). 

The United States Court of Appeals for Veterans Claims (Court) has invalidated 38 C.F.R. § 17.102(f) and held that amendments to 38 U.S.C.A. § 1725(c) as permitting reimbursement where coverage under a health care contract does not wholly extinguish a claimant's financial liability.  Staab v. McDonald, 28 Vet. App. 50 (2016).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In this case, there is no dispute that the Veteran sought authorization within 72 hours after the private treatment in question; however, the authorization was denied ultimately because the VA community care and VAMC clinical staff determined that VA facilities were available at the time of the emergency treatment.  See May 2015 and August 2015 decisions.  For the reasons explained below, the Board finds that the criteria for reimbursement under 38 U.S.C.A. § 1725 have been met. 

The record shows that the Veteran received treatment through the VAMC in Richmond, Virginia three days prior to the emergency room treatment, which demonstrates that he meets the requirement for treatment during the 24 months prior to the unauthorized treatment in question.  See May 2015 VA Community Care (VACC) decision and the August 2015 VAMC clinical staff decision.  
 
Regarding insurance coverage, the May 2015 VACC decision noted that the Veteran did not have any insurance; however, the August 2015 VAMC decision indicates that the Veteran has Medicare Part A insurance only.  Under Staab he would be eligible for reimbursement of any expense not covered by his Medicare 

Regarding the emergent nature of the Veteran's symptoms on January 6, 2015, in its May 2015 decision, the VACC determined that the private care for the Veteran was "rendered in a medical emergency as described by the prudent layperson standard."  However, the VAMC denied the claim because it found VA treatment was feasible at that time.  The May 2015 denial also noted that when treated in the emergency room on January 6, 2015, the Veteran was diagnosed with acute hyperglycemia and dehydration.  

In the August 2015 VAMC clinical examination of the claim, the VAMC determined that the private care was not rendered for a medical emergency as described by the prudent layperson standard.  Further, the August 2015 reviewer noted that the Veteran's reported symptoms in January 2015 were not of acute onset and noted that the Veteran had experienced symptoms of dizziness and weakness for several days prior to seeking the emergency room treatment.  

The Veteran has offered competent and credible statements that he is regularly treated by VA for diabetes.  In his July 2015 Notice of Disagreement, the Veteran explained that he called an ambulance on January 6, 2015, because he was experiencing a rapid heart rate.  He also reported that he followed up with VA a few weeks after the private treatment and was placed in the VA intensive care unit (ICU) on February 3, 2015.  He also reported that shortly thereafter, he underwent by-pass surgery. 

VA treatment records are not of record; however, the Board notes that the SOC does not contradict the Veteran's statements regarding his VA treatment before and after the private emergency room treatment. 

With respect to whether the Veteran's care was of an emergent nature, the Board finds that the Veteran could have reasonably expected that the absence of immediate medical attention placed his health in serious jeopardy or could cause a serious impairment in bodily functions.  In this regard, the Board finds such expectation even more plausible given the August 2015 VAMC reviewer's notation that the Veteran had already been experiencing dizziness and weakness for several days.  In this regard, it is conceivable that if symptoms progressed to also include a rapid heart rate, that the Veteran could have reasonably expected that he required immediate treatment for his heart symptoms.  The Board notes that the determination of whether there is a medical emergency is dependent on what a reasonable lay person would have believed; rather than the assessments of medical professionals.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).

With respect to the availability of a VA facility for such emergency treatment, in both the May 2015 and August 2015 decisions, the reviewers found that VA facilities were available because the Veteran lives 23 miles from the nearest VA facility.  The Veteran has consistently reported his belief that he lives approximately 50 miles from a VA facility.  See Notice of Disagreement and October 2016 VA Form 9 substantive appeal.  Given the discrepancy between the Veteran's statements and the VA findings, the Board reviewed maps of the area and finds that the Veteran lives over 30 miles from the nearest VA facility (Richmond VAMC).  Depending on the route taken to get to the VA facility and time of day of the drive (he was seen after 4:00p.m. on a Tuesday), interactive maps such as Google Maps and Bing, both indicate that it could take the Veteran 50 minutes to an hour to drive to the Richmond VAMC.  In contrast, the private facility where the Veteran was taken via ambulance is approximately 16 miles from his home and a 20- 30 minute drive. 

Given the emergent nature of Veteran's heart symptoms and that the nearest VA emergency room was twice as far away as the private facility, the Board finds that VA services were not feasibly available at the time the Veteran sought the private care.  

For all of these reasons, reimbursement or payment of private medical expenses for services rendered by Southside Regional Medical Center Petersburg, on January 6, 2015, is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred connection with medical treatment at Southside Regional Medical Center Petersburg, on January 6, 2015, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


